COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Joe Anthony Beames, Personal Representative of the Estate of
                          Deborah Kay Davis v. Edwin Howard Hooks, Jr.

Appellate case number:    01-14-00105-CV

Trial court case number: D-1-GN-07-003482

Trial court:              98th District Court of Travis County

        Generally, a notice of appeal is due within 30 days after the judgment is signed. See TEX.
R. APP. P. 26.1. The time to file a notice of appeal may also be extended if, within 15 days after
the deadline to file the notice of appeal, a party properly files a motion for extension and the
notice of appeal. See TEX. R. APP. P. 10.5(b), 26.3.
        Appellant appeals a judgment signed by the trial court on November 4, 2013.
Appellant’s notice of appeal was due December 4, 2013. See TEX. R. APP. P. 26.1. Appellant
filed his notice of appeal on December 13, 2013. The Court will imply a motion for extension
when an appellant, acting in good faith, files a notice of appeal beyond the time allowed by Rule
26.1, but within the 15-day grace period provided by Rule 26.3. See Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). Because appellant filed his notice of appeal within the 15-day
grace period provided by Rule 26.3 and provided a reasonable explanation for the late filing, we
find that appellant’s notice of appeal is timely. Id. We DISMISS appellant’s motion for
extension filed on December 23, 2013 as moot.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court


Date: March 4, 2014